NUMBER 13-08-00317-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE SCOGGINS CONSTRUCTION COMPANY, INC.



On Petition for Writ of Mandamus 



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Benavides

Per Curiam Memorandum Opinion (1)


	Relator, Scoggins Construction Company, Inc., filed a petition for writ of mandamus
in the above cause on May 20, 2008.  Through this original proceeding, relator challenges
the trial court's order of April 2, 2008, denying relator's motion for leave to join third-party
defendants and to designate responsible third parties.  The Court requested and received
a response from the real party in interest, Mercedes Independent School District.
	Mandamus is an extraordinary remedy, which is available only when a trial court has
clearly abused its discretion and the relator lacks an adequate remedy by appeal.  See In
re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding)
(citing Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)); see also In re Team Rocket,
L.P., 51 Tex. Sup. Ct. J. 945, 2008 Tex. LEXIS 501, *2 (Tex. May 23, 2008) (orig.
proceeding).
	The Court, having examined and fully considered the petition for writ of mandamus
and response thereto, is of the opinion that relator has not shown itself entitled to the relief
sought.  See Tex. R. Civ. P. 37, 38; In re Unitec Elevator Servs. Co., 178 S.W.3d 53, 64-66
(Tex. App.-Houston [1st Dist.] 2005, orig. proceeding); In re Martin, 147 S.W.3d 453, 458-59 (Tex. App.-Beaumont 2004, orig. proceeding); In re Arthur Andersen LLP, 121 S.W.3d
471, 485-86 (Tex. App.-Houston [14th Dist.] 2003, orig. proceeding).  Accordingly, the
petition for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a). 


								PER CURIAM


Memorandum Opinion delivered and 
filed this 30th day of June, 2008.
 

 
1.   See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).